Citation Nr: 0925362	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  00-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

3.  Entitlement to a temporary total disability rating based 
upon hospitalization for a period in excess of 21 days 
pursuant to 38 C.F.R. § 4.29 .  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Veteran has subsequently moved to the 
jurisdiction of the VARO in St. Petersburg, Florida.

The case was previously before the Board in April 2001 and 
March 2008, when it was remanded for additional development.  
The Board now proceeds with its review of the appeal.  

The Veteran has diagnoses of PTSD and depression.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that claims for service connection for PTSD may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 
1, 5 (2009).  Accordingly, the Board has rephrased the issues 
involving service connection above into a single issue in 
order to comply with the Court's holding.  





FINDINGS OF FACT

1.  The claimed stressor involves the Veteran's purported 
transfer to the U.S.S. FORRESTAL to fight a fire and did not 
involve combat with the enemy.

2.  The Veteran's claimed stressor involved a single, non-
combat, event during service.  He may have witnessed, or 
observed, a catastrophic fire aboard a Navy ship from another 
ship within visual distance of the burning ship.  This is the 
only event during service for which there is credible 
supporting evidence.

3.  The Veteran's assertions of boarding the burning ship to 
fight the fire are not supported by credible evidence.

4.  The medical opinion expressed in a December 2008 VA 
Compensation and Pension examination is that the Veteran's 
current psychiatric disorders are not related to any 
stressors, or events, the Veteran claims to have experienced 
during active military service.  

5.  The veteran has current medical diagnoses of depressive 
disorder, dysthymic disorder, and PTSD.  

6.  The diagnoses of PTSD of record are primarily contained 
in VA treatment records which either state vague inservice 
stressors, or rely upon reports of stressors by the Veteran 
which are not supported by credible evidence. 

7.  The currently demonstrated psychiatric disorders are not 
shown to be due to any event or incident of the veteran's 
period of active service. 

8.  The Veteran is not service-connected for any disability.

9.  The veteran is not shown to have a service-connected 
disability that has required hospital treatment, in a VA 
facility or approved private facility, for a period in excess 
of 21 days.
CONCLUSIONS OF LAW

1.  A psychiatric disorder to include depression, dysthymic 
disorder, and PTSD was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110; 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for a grant of TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).

3.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.29 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  VCAA notice should be provided to the claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

In the present case, the veteran's appeal dates from before 
the effective date of the VCAA.  Nevertheless, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
appellant in January 2004 that fully addressed all notice 
elements.  This letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in an April 2008 letter.  After allowing the Veteran an 
appropriate period of time in which to provide a response, 
the claims were readjudicated by way of a March 2009 
supplemental statement of the case.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
(3) indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability, and (4) the evidence of 
record is insufficient to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA psychiatric Compensation 
and Pension examination was recently conducted in December 
2008.  Moreover, all available medical records related to the 
claims, and identified by the veteran, have been obtained.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; service personnel records, 
private medical records, Social Security Administration 
records, VA medical treatment records, and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if the psychotic disorder becomes manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In the present case, there 
is no evidence of record showing that the Veteran has been 
diagnosed with a psychotic disorder.  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The veteran served in the Navy from June 1966 to June 1968.  
His service personnel records have been obtained.  However, 
the veteran's service treatment records have not been 
obtained.  VA has tried on numerous occasions to obtain the 
veteran's service medical records from the service 
department, and has not been able to obtain them.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  However, in a January 
2005 letter the Veteran specifically stated that "I am sorry 
you have had trouble finding my service medical records.  
They would help very little since I did not seek medical care 
for emotional problems until my suicide attempt in 1998."  
By the Veteran's own admission, he did not seek treatment for 
any symptoms of psychiatric disorders during service or until 
three decades after he separated from military service.  

The Veteran's primary claim is for service connection for 
PTSD.  Private medical records from St. Vincent Hospital 
reveal that the Veteran required hospitalization for 
inpatient treatment in July 1998 after a suicide attempt.  
The July 1998 psychiatric discharge summary revealed that the 
Veteran attempted suicide with an overdose of Dilantin which 
was used to treat his nonservice connected seizure disorder.  
The diagnosis was major depressive disorder.  The specific 
stressors indicated were:  a recent move from Idaho to the 
Portland Oregon area to find work; being fired from 
employment after a few weeks; marital conflicts with his 
wife; and the recent murder of his niece.  The Veteran did 
report a history of depressive symptoms for several years, 
but that he had never sought treatment for the symptoms.  
Subsequent VA psychiatric treatment records dated in 1998 
reveal diagnoses of personality disorder and major depressive 
disorder.

A VA emergency room treatment record dated March 1999 reveals 
a diagnosis of PTSD and indicates that the Veteran "reports 
he had a severe combat related nightmare 4-5 days ago."  As 
a result, he was hospitalized for inpatient evaluation and 
treatment for 10 days in March 1999.  

A VA psychology treatment note, dated during the period of 
hospitalization in March 1999, reveals that the Veteran 
"reports a 30 year history of nightmares related to his 
experiences in Vietnam."  The Veteran specifically reported 
a stressor of having to "recover bodies on an aircraft 
carrier after it was hit and was ordered to make sure that 
each body-bag contained a head, two arms, and two legs."  He 
indicated he felt guilt because he place mismatched body 
parts in some of the bags.  This note indicates a diagnosis 
of PTSD which appears to be supported by valid psychological 
test results.  However, the March 1999 hospital discharge 
summary indicates slightly different stressors were reported.  
He indicated he had "nightmares as being in Vietnam on a 
ship.  He sees shells coming zooming in, almost hitting him, 
and then he wakes up."  This record also indicates that the 
Veteran "suffered a terrorist attack in Vietnam in which his 
pelvis was broken."  The Board notes that, although the 
Veteran's service treatment records are unavailable, there is 
no evidence of record to support the assertion that the 
Veteran incurred a fractured pelvis at any time, let alone 
during service.  

VA medical records reveal that the Veteran was hospitalized 
as an inpatient in a VA PTSD residential rehabilitation 
program from May to June 1999.  The discharge summary 
indicates a military history of the Veteran serving in the 
Navy with two tours of duty "in Vietnam."  The  Veteran 
reported a 30 year history of nightmares related to Vietnam 
experiences.  

A disability determination by the Social Security 
Administration (SSA) dated August 1999 indicates that the 
Veteran is disabled as a result of an anxiety related 
disorder.  

In a statement dated in February 2000, the Veteran reported 
that it was untrue that he "reported various events as in 
service stressors."  He said he claimed only one stressor 
and it related to the fire on the FORRESTAL.  

In May 2000, the Veteran presented sworn testimony at a 
hearing before an RO hearing officer.  He indicated that he 
was receiving treatment from VA, including some prior 
inpatient treatment, for a diagnosis of PTSD.  He testified 
that while stationed aboard the USS INTREPID he was sent 
aboard USS FORRESTAL to help fight a catastrophic fire.  He 
further testified that: he was transferred by helicopter, he 
was aboard FORRESTAL for three to four days, and that he 
witnessed explosions and human casualties from the fire.  

More recent VA medical treatment records reveal that the 
Veteran continues to receive treatment with a diagnosis of 
PTSD.  A December 2003 VA psychology treatment record reveals 
diagnoses of dysthymic disorder and PTSD.  It was indicated 
that PTSD "seems to be related to his military-related 
traumatic exposure."  The Veteran reported that he was sent 
aboard the USS FORRESTAL to help fight the catastrophic fire 
that had occurred and that he saw other sailors dismembered 
and killed by explosions.  

An April 2004 letter from a Vet Center indicated that the 
Veteran was treated from April 1999 to May 2000 for PTSD.  
This letter indicated that the Veteran reported primary 
symptoms of nightmares related to his Navy service in 
Vietnam.  However, no specific stressor is indicated in the 
letter.  

A November 2004 VA treatment record reveals that the Veteran 
reported his stressor as being in the Navy and that he "was 
a fireman who was transferred to the FORRESTAL to help fight 
the fire and clean up the ensuing carnage that resulted from 
munitions exploding and doing grievous damage to ship and 
personnel."  

In December 2008, a VA examination of the Veteran was 
conducted.  The Veteran reported having esteem problems 
dating back to childhood abuse from his father.  He reported 
being married five different times.  The Veteran reported 
past suicidal thoughts, nightmares, and intrusive thoughts 
about his claimed inservice stressor.  Psychological testing 
was conducted.  The PCM-L score and the Mississippi Scale 
score were above the cut-off normally used in epidemiological 
studies of PTSD in combat veterans.  The MMPI-2 PK raw score 
was below the cut-off normally used in epidemiological 
studies of PTSD in combat veterans.  The examiner reported 
that the results were indicative of current acute emotional 
distress in an individual prone to being tense, anxious, 
high-strung, and overreacting to minor stresses.  Mental 
status examination revealed that the Veteran was alert, 
oriented, and cooperative.  There was no evidence of 
psychotic symptoms such as hallucinations or delusions.  
Memory and judgment were essentially normal.  

The examiner reviewed the evidence of record and confirmed 
that the Veteran served in the Navy aboard an aircraft 
carrier which served in the Vietnam theater of operations, 
with the Veteran being awarded the appropriate service medals 
for such service.  When the Veteran was asked to recount his 
stressor he reported that he was "aboard the USS INTREPID 
when they were dispatched to the USS FORRESTAL."  He was 
specifically questioned about how he made the transfer from 
on ship to another and he admitted that he did not go aboard 
the FORRESTAL.  He further indicated "we came up with a way 
that I sustained a trauma but I was not on the FORRESTAL.  If 
they (VA) put me on the FORRESTAL they would have gotten in 
trouble.  Us going aboard the FORRESTAL from the INTREPID 
never happened because some very important people may have 
lost their pension.  We came up with this deal, so I could 
get my benefits and the story I told would not conflict with 
the Navy's version."  He also recounted that the INTREPID 
pulled along side the burning FORRESTAL, and he claimed to 
have manned fire fighting hoses to spray foam on the burning 
ship to extinguish the fire.  He said he saw burned and 
dismembered bodies at this time.  The diagnosis was 
depressive disorder and personality disorder.  The examiner 
found that the Veteran did not meet the criterion for a DSM-
IV stressor and that he did not meet the criteria for a 
diagnosis of PTSD.  The examiner's medical opinion was that 
the Veteran's depressive disorder was not caused or 
aggravated by military service.  The examiner reviewed of all 
the evidence of record which included the differing inservice 
stressors reported by the Veteran at different times.  The 
examiner stated that "I find his [stressor] story completely 
unbelievable."  He also opined that the depressive symptoms 
reported by the Veteran are more likely than not related to 
childhood emotional abuse and underlying personality 
characteristics.  

The key issue with the veteran's PTSD claim is the in-service 
stressor.  As noted above, service connection for post 
traumatic stress disorder requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

In the present case, the evidence of record establishes that 
the veteran served in the Navy from June 1966 to June 1968.  
During this time he served aboard the aircraft carrier USS 
INTREPID (CVS 11).  The veteran has asserted a single 
stressor that did not occur during combat.  The evidence 
establishes that in July 1967 a catastrophic fire occurred 
aboard the USS FORRESTAL (CVA 59).  The veteran originally 
claimed that he was in a group from the INTREPID which was 
sent aboard FORRESTAL to help fight the fire.  The veteran 
submitted a letter from the Department of the Navy which 
confirms the fire and that the veteran's ship, the INTREPID, 
did provide assistance.  However, this official version does 
not confirm that any ship's personnel from INTREPID went 
aboard the FORRESTAL to fight the fire.  Moreover the 
veteran's service personnel records do not show that he was 
involved in fire fighting aboard the FORRESTAL.  His service 
personnel records indicate that he was a yeoman by rating, 
and do not indicate any special expertise or training which 
would result in his being assigned to fire fighting duties 
aboard a ship other than his own.  Essentially, the evidence 
of record confirms that the veteran may have witnessed or 
observed the fire aboard the FORRESTAL from another ship 
within visual distance of the FORRESTAL.  The examiner did 
not find the Veteran's claimed stressor to be believable, or 
adequate to support a diagnosis of PTSD, in light of the 
service department evidence of record and the Veteran's 
differing reported stressors over the years.  The Board finds 
this examination report highly probative because it is based 
on a thorough mental examination, including testing, and 
because the examiner considered the fact that the evidence 
did not corroborate the stressor as reported by the Veteran.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having a stressor during service, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2008).

The Veteran's assertions of being sent from the USS INTREPID 
to fight the fire on the USS FORRESTAL are not credible.  
There is no credible supporting evidence that this claimed 
in-service non-combat stressor occurred.  The Veteran has 
changed his story multiple times over the course of the 
claim, and most recently indicated that he did not go aboard 
the FORRESTAL as he had previously testified under oath.  

Only one non-combat stressor has been confirmed:  that the 
veteran witnessed or observed a catastrophic fire aboard the 
USS FORRESTAL from another ship within visual distance of the 
burning ship.  However, the VA examiner did not find that 
this claimed stressor was sufficient to support a diagnosis 
of PTSD.  

The Board has reviewed all of the evidence of record, 
including all of the medical evidence of record.  The Board 
acknowledges that a large volume of VA treatment records 
indicate diagnoses of PTSD.  However on close review, none of 
these records indicate that the diagnosis is based upon a 
confirmed in-service stressor.  Rather, all the diagnoses of 
PTSD of record refer vaguely to the veteran's experiences in 
Vietnam, or in combat, or to the Veteran's allegations of 
fighting the fire aboard the USS FORRESTAL which is not 
supported by credible supporting evidence.  However, medical 
records tend to show a specific, contemporaneous, stressor, 
such as the loss of employment or a death in the family, each 
time the veteran sought treatment for PTSD.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Simply put, the evidence 
provided by the December 2008 VA Compensation and Pension 
examination does not show that the Veteran meets the criteria 
for a diagnosis of PTSD when all of the credible evidence 
related to his claimed in-service stressor is considered.  As 
such, he does not meet the criteria for service connection 
for PTSD under  38 C.F.R. § 3.304(f).

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder other than 
PTSD.  To the extent that the Veteran has a current diagnosis 
of depressive disorder, the medical opinions of record 
indicate that this disorder is unrelated to the Veteran's 
military service.  Accordingly, service connection must be 
denied.  

III.  TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation. Subjective criteria provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran is not service-connected for any disability.  
Service connection for a psychiatric disorder, to include 
PTSD, has been denied above.  With no service-connected 
disabilities, the Veteran cannot meet the criteria for TDIU.  
Accordingly entitlement to TDIU is denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

IV.  Temporary Total Rating

Again, the Board notes that service connection has not been 
effectuated for any disability, including the psychiatric 
disorders claimed above.  

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2008).

The Veteran claims entitlement to a temporary total 
disability rating as a result of his inpatient treatment for 
PTSD in May and June 1998.  Temporary total disability 
ratings cannot be granted because the veteran has not been 
awarded service connection for any disability.  In the 
absence of a service-connected disability, a temporary total 
rating is not warranted and the appeal in this regard is 
denied. 38 C.F.R. § 4.29.



V.  Conclusion

Finally, in reaching the decisions above, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
depression and PTSD, is denied.

Entitlement to TDIU is denied  

Entitlement to a temporary total disability evaluation for 
hospital treatment for a period in excess of 21 days pursuant 
to 38 C.F.R. § 4.29 is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


